UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1310


HEIDI M. PARKER,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Robert Stewart Ballou, Magistrate Judge. (6:16-cv-00058-RSB)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Heidi M. Parker, Appellant Pro Se. Evelyn Rose Marie Protano, Office of the General
Counsel - Region III, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Heidi M. Parker appeals the magistrate judge’s * order upholding the

Administrative Law Judge’s (ALJ) denial of Parker’s application for disability insurance

benefits and supplemental security income. “In social security proceedings, a court of

appeals applies the same standard of review as does the district court.       That is, a

reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted).

      Upon review of the administrative record, including the transcript of Parker’s most

recent administrative hearing and all of the relevant medical evidence, we conclude that

the ALJ applied the correct legal standards in evaluating Parker’s claim for benefits and

that substantial evidence supports the administrative rulings, all of which were affirmed

by the magistrate judge. Accordingly, we affirm for the reasons stated by the magistrate

judge. See Parker v. Commissioner, No. 6:16-cv-00058-RSB (W.D. Va. Mar. 13, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED


      *
        The parties consented to a final disposition by the magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                           2